Citation Nr: 1750083	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-26 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2. Entitlement to service connection for basal cell carcinoma of left forehead (claimed as skin cancer), to include as due to herbicide exposure.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, with verified service in Vietnam from August 1970 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 (PTSD, basal cell carcinoma) and December 2010 (ischemic heart disease) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In October 2012, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge. A transcript of this hearing is associated with the claims file.  The Board remanded the matters for further development in September 2014. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2014, the Board provided remand directives necessary to assist the Veteran and provide adequate development.  The Board finds that additional development is necessary to ensure compliance with the Board's September 2014 remand, and proceed with adjudication of the Veteran's service connection claims for ischemic heart disease, basal cell carcinoma, and PTSD.



I. Ischemic Heart Disease

The Board instructed the RO to provide the Veteran with a new VA cardiovascular examination.  In pertinent part, the examiner was required to address any diagnosed heart condition of the Veteran that did not qualify within the generally accepted definition of ischemic heart disease.  For any such diagnosis, the examiner was to provide an opinion as to whether each such disorder is at least as likely as not directly related to any event, injury, or illness during the Veteran's military service.  

The Veteran was afforded a new VA examination in May 2017, and the examination noted a diagnosis for cardiomyopathy which does not qualify within the acceptable medical definition of ischemic heart disease.  When asked to provide the etiology of the cardiomyopathy, the examiner provided "unknown reason why."  The examiner provided a negative nexus opinion for an ischemic heart condition, but failed to provide a nexus opinion as to the cardiomyopathy diagnosis as directed by the Board's September 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  An addendum VA medical opinion is necessary to adequately address the Veteran's heart condition diagnosed as cardiomyopathy.  

II. Basal Cell Carcinoma

The Board instructed the RO to provide the Veteran with a new VA skin examination.  The examiner was required to provide an opinion as to whether the Veteran's basal cell carcinoma disability is at least as likely as not directly related to the Veteran's military service, to include his presumed exposure to herbicides and his reported history of bad sunburns while stationed in Vietnam from August 1970 to March 1971.  

The Veteran was afforded a VA examination in May 2017.  The examiner provided a negative nexus opinion for the Veteran's basal cell carcinoma, and the complete rationale for the examiner's opinion consisted of "the Veteran was a state trooper for 20 years, and he wore a hat the whole time as that was part of his uniform."  The examiner did not address herbicides exposure or reported sunburns the Veteran experienced in service as instructed by the remand.  The Board finds this rationale inadequate and devoid of relevant information necessary for adjudication of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  An addendum VA medical opinion is necessary to adequately address the Veteran's basal cell carcinoma.

III. PTSD

The Board instructed the RO to provide the Veteran with a new VA mental disorders examination.  The examiner was required to identify all acquired psychiatric disorders diagnosed on examination and in treatment records since April 2010.  For each diagnosis in the record since April 2010, the examiner was instructed to explain the basis for the diagnosis offered, and how that diagnosis was justified under DSM-IV.  If the examiner determined the evidence did not support a diagnosis of PTSD predicated on wartime-related stressors, the examiner was to explain his/her findings within the context of the entire record since April 2010.  

In May 2017, the Veteran was afforded a VA examination.  The examiner did not address the Veteran's medical history of psychiatric diagnoses as instructed by the Board, particularly the contrary medical evidence shown by a diagnosis of PTSD in the September 2010 private psychological evaluation.  The Board finds the examination inadequate and noncompliant with the Board's September 2014 remand directives.  An addendum VA medical opinion is necessary to adequately address the Veteran's acquired psychiatric disorder claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and request treatment records from any private medical providers the Veteran identifies in relation to his skin, psychiatric, and left knee conditions.

2. Forward the Veteran's claim file to the May 2017 examiner, and if that individual is unavailable, forward the Veteran's claim file to a different qualified medical professional in order to obtain a new VA cardiovascular medical opinion.

As to any diagnosed heart condition that does not qualify within the generally accepted medical definition of ischemic heart disease, the examiner must provide an opinion as to whether such disorders are at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veteran's military service, to include his presumed exposure to herbicides therein while stationed in Vietnam from August 1970 to March 1971.

All opinions and conclusions expressed must be supported by a complete rationale.

3. Forward the Veteran's claim file to the May 2017 examiner, and if that individual is unavailable, forward the Veteran's claim file to a different qualified medical professional in order to obtain a new VA skin medical opinion.

The examiner must opine whether the Veteran's claimed basal cell carcinoma disability is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veteran's military service, to include his presumed exposure to herbicides and sunburns therein while stationed in Vietnam from August 1970 to March 1971 as asserted during the October 2012 videoconference hearing.

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner must address the Veteran's lay contentions in the rationale.  

4. Forward the Veteran's claim file to the May 2017 examiner, and if that individual is unavailable, forward the Veteran's claim file to a different qualified medical professional in order to obtain a new VA mental disorders medical opinion.

Based on a review of the claims file, the examiner is requested to identify all acquired psychiatric disorders diagnosed on examination and in treatment records dating since April 2010.

The examiner should give particular attention to: 1) the Veteran's reported stressors noted in this remand, a May 2010 stressor statement, during September 2010 private psychological evaluation and VA PTSD examination, and during the October 2013 videoconference hearing; 2) a November 2009 VA treatment record showing negative PTSD and depression screens; 3) the September 2010 private psychological evaluation of Dr. WF suggesting that the Veteran has a current diagnosis of PTSD related to experiences during military service; 4) the report of a September 2010 VA PTSD examination indicating that "no diagnosis was given" because that the Veteran's psychiatric symptomatology did not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders criteria for diagnosis of PTSD due to absence of most symptoms, effective functioning, and absence of clinically significant distress due to any current symptoms; 5) the Veteran's lay statements; and 6) any pertinent VA and private records obtained as a result of this remand.

After a review of the Veteran's mental disorder medical history, the examiner is requested to do the following:

a) Explain the basis for each diagnosis offered, and how that diagnosis is justified under the DSM-IV (the applicable standard, given the date of this appeal).  This is particularly requested with regard to PTSD.  If the examiner does not find that the evidence supports a diagnosis of PTSD predicated on wartime-related stressors, this must be explained within the context of the entire record.

b) As to each acquired psychiatric disorder diagnosed, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater probability) that that such disorder had onset during or is otherwise related to any event, injury, or disease during service, to include the wartime-related stressors reported by the Veteran.

All opinions and conclusions expressed must be supported by a complete rationale.  Any contrary medical evidence in the record must be explained in the rationale provided.

5. After the development requested has been completed, review the opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, corrective procedures must be implemented at once.

6. After completion of any action deemed appropriate in addition to that requested above, readjudicate the claims. All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his agent should be provided a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







